Citation Nr: 1734158	
Decision Date: 08/21/17    Archive Date: 08/30/17

DOCKET NO.  15-04 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Service connection for diabetes mellitus, type II.

2.  Service connection for erectile dysfunction, to include as secondary to diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel


INTRODUCTION

The Veteran served on active duty from September 1975 to July 1979 and from September 1979 to February 1991. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision of the RO in Lincoln, Nebraska, which assisted the RO in Waco, Texas in rendering the decision.  Jurisdiction remains with the RO in Waco, Texas. 

In December 2016, the Veteran testified at a Board hearing before the undersigned.  
 

FINDING OF FACT

On the record at a Board hearing, on December 8, 2016, and prior to the promulgation of a decision in the appeal, the Veteran and his representative withdrew from appeal the issues of entitlement to service connection for diabetes mellitus and erectile dysfunction.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the claim of entitlement to service connection for a diabetes mellitus, type II, are met.  38 U.S.C.A. § 7105 (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for withdrawal of the claim of entitlement to service connection for a erectile dysfunction, are met.  38 U.S.C.A. § 7105 (d)(5); 38 C.F.R. § 20.204.


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative and must be in writing, unless such withdrawal is made on the record during a hearing. Id.  

During his hearing before the Board on December 8, 2016, the Veteran stated that he wished to withdraw his appeals for service connection for diabetes mellitus and erectile dysfunction.  Therefore, as the Veteran has withdrawn his appeals regarding these issues and there remains no allegation of errors of fact or law for appellate consideration with regard to such issues.  Accordingly, the Board does not have jurisdiction to review the appeal and it must be dismissed.


ORDER

The appeal regarding the issue of entitlement to service connection for diabetes mellitus, type II, is dismissed.

The appeal regarding the issue of entitlement to service connection for erectile dysfunction, is dismissed.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


